DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 10-33 are pending in the application.  Claims 1-9 have been canceled.  Claims 30-33 are new.  Claims 10 and 21 have been amended.  

Allowable Subject Matter
Claims 10-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 29 was indicated allowable in the previous Office Action.  The Examiner contacted the Applicant’s representative on 12/30/20 regarding a proposed Examiner’s Amendment to place the application in condition for allowance.  The proposed Examiner’s Amendment entailed amending claims 10 and 21 to further require that the rolling bearing strip is permanently affixed to the outer wall of the annular rotary knife blade, similar to claim 29, which was indicated allowable.  At the time, the Applicant’s representative did not give the Examiner authorization to enter the Examiner’s Amendment.  However, in the response, claims 10 and 21 have been amended accordingly.  The previously cited Levsen, Thien, Whited et al., and White references, alone or in combination, fail to disclose or suggest a rolling bearing strip permanently affixed to the outer wall of an annular rotary knife blade, in combination with the other limitations in claims 10 and 21.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/C.D.K/Examiner, Art Unit 3771

/DIANE D YABUT/Primary Examiner, Art Unit 3771